     Debtors may request to receive Court notices and orders by email instead of U.S. mail. Sign Up at www.canb.uscourts.gov
Information to identify the case:

Debtor 1:
                      Susan Collins                                                      Social Security number or ITIN:    xxx−xx−6392
                                                                                         EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                                Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                      EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        California Northern Bankruptcy Court              Date case filed for chapter:           7      4/14/21

Case number:           21−50503

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                     12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a particular
debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See line 9
for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.

                                                  About Debtor 1:                                              About Debtor 2:

 1.       Debtor's full name                      Susan Collins

 2.       All other names used in the
          last 8 years

 3.     Address                                  134 Seale Ave
                                                 Palo Alto, CA 94301

 4.     Debtor's attorney                        Geoff Wiggs                                                   Contact phone (650)577−5952
                                                 Law Offices of Geoff Wiggs
        Name and address                         1900 South Norfolk St. #350
                                                 San Mateo, CA 94403

 5.     Bankruptcy trustee                       Doris A. Kaelin                                               Contact phone (831)600−8093
                                                 P.O. Box 1582                                                 Email: _____________
        Name and address                         Santa Cruz, CA 95061

 6.           Bankruptcy clerk's office                           Mailing Address:                            Hours open: Monday − Friday 9:00 am
                                                                  U.S. Bankruptcy Court                       to 4:30 pm
              Documents in this case may be filed at this         280 South First Street
              address. You may inspect all records filed in                                                   Contact phone: (888) 821−7606
              this case online at https://pacer.uscourts.gov.     Room 3035
                                                                  San Jose, CA 95113
                                                                                                              Date: 4/15/21
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




          Case: 21-50503                 Doc# 7          Filed: 04/15/21           Entered: 04/15/21 08:46:06                       Page 1 of 2
Debtor Susan Collins                                                                                                    Case number 21−50503 MEH 7


7. Meeting of creditors                 May 11, 2021 at 01:00 PM                                              Via Tele/Videoconference

    Debtors must attend the                                                                                   Trustee: Doris A. Kaelin
    meeting to be questioned                                                                                  Call in number/URL: 1−877−626−3191
    under oath. In a joint case, both                                                                         Passcode: 9814424
    spouses must attend. Creditors      The meeting may be continued or adjourned
    may attend, but are not             to a later date. If so, the date will be on the
    required to do so.                  court docket.
    Important Notice to Individual Debtors: The United States Trustee requires all debtors who are individuals to provide government−issued
    photo identification and proof of social security number to the trustee at the meeting of creditors. If a debtor fails to appear, your case may be
    dismissed without further notice.


8. Presumption of abuse                 The presumption of abuse does not arise.

    If the presumption of abuse
    arises, you may have the right
    to file a motion to dismiss the
    case under 11 U.S.C. § 707(b).
    Debtors may rebut the
    presumption by showing
    special circumstances.


9. Deadlines                            File by the deadline to object to discharge Filing
                                        or to challenge whether certain debts are deadline:
    The bankruptcy clerk's office       dischargeable:                              7/12/21
    must receive these documents
    and any required filing fee by
    the following deadlines.            You must file a complaint:

                                        • if you assert that the debtor is not entitled to
                                          receive a discharge of any debts under any of the
                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                          or
                                        • if you want to have a debt excepted from
                                          discharge under 11 U.S.C § 523(a)(2), (4), or (6).
                                        You must file a motion:
                                        • if you assert that the discharge should be denied
                                          under § 727(a)(8) or (9).


                                        Deadline to object to exemptions:                                     Filing deadline: 30 days after the
                                        The law permits debtors to keep certain property as                   conclusion of the meeting of creditors
                                        exempt. If you believe that the law does not authorize
                                        an exemption claimed, you may file an objection.


10. Proof of claim                      No property appears to be available to pay creditors. Therefore, please do not file a proof of claim
                                        now. If it later appears that assets are available to pay creditors, the clerk will send you another
    Please do not file a proof of       notice telling you that you may file a proof of claim and stating the deadline.
    claim unless you receive a
    notice to do so.


11. Creditors with a foreign If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking
    address                  the court to extend the deadlines in this notice. Consult an attorney familiar with United States
                             bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                     The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold
                                        and distributed to creditors. Debtors must file a list of property claimed as exempt. You may
                                        inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                        believe that the law does not authorize an exemption that the debtors claim, you may file an
                                        objection. The bankruptcy clerk's office must receive the objection by the deadline to object to
                                        exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




        Case: 21-50503                  Doc# 7          Filed: 04/15/21            Entered: 04/15/21 08:46:06                       Page 2 of 2
